DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Election/Restrictions
Applicant’s election without traverse of Group II and Species B (fig. 4) in the reply filed on January 14, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 10, the use of a comma is grammatically incorrect.
In claim 9, line 12, the use of a comma is grammatically incorrect.

Claim Rejections - 35 USC § 103
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (6,076,545; cited in the IDS filed on September 20, 2019) in view of Mariller (2007/0267202).
Cooper discloses a manifold assembly comprising:
a monolithic body 11 having an inlet 15, an outlet 17 for removably directly coupling to, and delivering water to, the non-wet valve assembly (not positively claimed; recitation of intended use only requires the ability to perform the function; the threads at the outlet 17 have the capability to directly couple to a non-wet valve assembly that has the same female threads as coupling 18), and a valve-less internal flow-channel (channel extending from the inlet to the outlet) extending between the inlet and the outlet;
a mechanically independent flow detection switch 19 mounted to the body downstream of the inlet thereof and upstream of the outlet thereof, and in fluid communication with the internal flow-channel;
a test and drain valve 20 and a pressure relief valve 22, each coupled to the body downstream from the flow detection switch and upstream of the outlet of the body, and in fluid communication with the internal flow-channel.
Cooper discloses the limitations of the claimed invention with the exception of a control valve assembly.
Mariller discloses a main supply 5 and a control valve assembly 1 (butterfly valve; paragraph 0048).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced the inlet coupling 18 of Cooper with the control valve assembly 1 of Mariller to isolate the water supply.
A hand wheel and control arm are standard parts of a butterfly valve.  Even if Mariller does not specifically discloses a hand wheel and control arm, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have used a hand wheel and control arm in the butterfly valve of Cooper in view of Mariller to reduce cost by utilizing standard equipment.
Cooper further discloses the body comprising a spool pipe 11.
Cooper further discloses a vane 34.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-14 have been considered but are moot based on the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK